253 N.W.2d 149 (1977)
Steven Wayne SHACKELFORD, petitioner, Appellant,
v.
STATE of Minnesota, Respondent.
No. 47097.
Supreme Court of Minnesota.
April 15, 1977.
C. Paul Jones, Public Defender, Mollie G. Raskind, Asst. State Public Defender, Minneapolis, for appellant.
Warren Spannaus, Atty. Gen., William B. Randall, County Atty., Steven C. DeCoster, Asst. County Atty., St. Paul, for respondent.
Considered and decided by the court without oral argument.
PER CURIAM.
This is a postconviction proceeding in which petitioner seeks relief from a judgment of conviction based on a negotiated plea of guilty to an amended complaint charging him with the misdemeanor offense of receiving stolen property in violation of Minn.St. 609.53, subd. 2, (receiving stolen property reasonably believing but not actually knowing that the property was stolen). On this appeal from the order denying relief, petitioner contends that the district court accepted the plea without interrogating him sufficiently to establish either an adequate factual basis or that the plea was knowingly and intelligently made. We affirm.
*150 The appropriate procedures to be followed by the trial court in accepting guilty pleas in misdemeanor cases are specified in Rules 15.02 and 15.03, Rules of Criminal Procedure. In this case the trial court neglected to question petitioner about his understanding of the rights he was waiving by pleading guilty. However, petitioner was represented by counsel at the time he entered his plea, so it may properly be presumed that his counsel advised him of his rights. See, State v. Propotnik, 299 Minn. 56, 216 N.W.2d 637 (1974). Further, counsel testified at the postconviction hearing that in fact he had advised petitioner of his rights prior to his plea. We hope that in the future all trial judges will follow the requirements of the rules in accepting guilty pleas and thereby help to reduce the necessity of postconviction proceedings such as this one.
There is no merit to petitioner's contention that there was an inadequate factual basis for his plea.
Affirmed.
PLUNKETT, J., took no part in the consideration or decision of this case.